PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/274,940
Filing Date: 17 Oct 2011
Appellant(s): Basir, Otman, A.



__________________
John E. Carlson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/16/21


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action 7/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
 1). 35 U.S.C. 103 rejection of independent Claim 1 with references Baldwin and Nguyen
      a) Argument (Brief, sec. IV, pg. 3, second para. – pg. 4, sixth para.)
Appellant argues that Baldwin recognizes at least word Seattle as a context word, but that Seattle is not an object, is not recognized as a first object type and is not associated with at least one attribute and further that Baldwin does not disclose both an “object type” and an “attribute” or an object type or attribute associated with “Seattle” that is different from other concepts that have associated vocabulary and ‘model word grouping”, and as such, argues that Baldwin does not disclose object types, objects or attributes.

Response
Examiner respectfully disagrees. 
Appellant’s original disclosure describes the name of a city as an object type (pg. 36, para. [0170]).
Also, as recognized by the previous Board decision in the instant application, Baldwin’s disclosure of qualifier/signifier “Seattle” in the user input corresponds to a disclosure of a first object (PTAB, 12/18/17, pg. 7, third para.).
Baldwin discloses a conversational voice interface system that receives user input and identifies contextual signifiers and qualifiers in the user input that are needed in completing the user task where an adaptive response builder uses hypothesis generated via the contextual signifiers and qualifiers in determining a response to the user input by resolving the input to: one task (“sure” option”), more than one task (“pretty sure” option”), additional contextual signifiers and qualifiers are needed (“not sure” option) and no information inferred from the user input (“no hypothesis” option), and where the resolution is used in generating responses to the user input (para. [0048]; para. [0051]). Baldwin also discloses (para. [0029]) identifying a city name as information needed/necessary in completing the user task i.e. a contextual signifier and qualifier.
Baldwin further discloses receiving at a conversational voice interface system, first user input “what’s the weather in Seattle” (para. [0037]), where the system 
Since Baldwin discloses first object “Seattle” of type Place and second object “Portland” also of type Place (i.e. city names), Baldwin discloses the claimed “object types” (para. [0037]). Baldwin further discloses using the proximity between Portland, Oregon and Seattle, Washington in analyzing the user’s first and second inputs, corresponding to a determination of the location values (i.e. a necessary attribute in determining proximity) of Portland and Seattle, and as a result attributes/location values of both of Portland and Seattle (see Final Rejection, 7/6/2020, pg. 10 and 11).
Therefore,  
 1). since Baldwin discloses identifying “Seattle” as a contextual signifier/object, and where Seattle is a place/city type, Baldwin discloses the claimed “objects” and “object types” and limitations “a) receiving at the computer a first input from a human; b) recognizing the first input as a first object having a first object type wherein the first object type is a person, a place, or a message”, and 
2) since Baldwin further discloses identifying city “Portland” (i.e. a place/city type) in the second input and utilizing the information related to Portland in determining a response to the second input “and Portland?”, Baldwin discloses a second object that is a place type, corresponding to limitation “recognizing a second input from the human as a second object having a second object type wherein the second object type is a person, a place, or a message”, and 
3) since Baldwin also discloses using the proximity between Portland, Oregon and Seattle, Washington in analyzing the user’s first and second inputs, corresponding to a determination of the location values (i.e. a necessary attribute in determining proximity) of Portland and Seattle, Baldwin discloses “attributes” and limitation “c) associating at least one attribute with the first object in the computer based upon said step b)”
Furthermore, it is noted that the features upon which Appellant relies (i.e., “object type(s) that is different from other concepts that have associated vocabulary and ‘model word grouping”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument (Brief, pg. 4, seventh para. – pg. 5, fourth para.)
Appellant argues that Baldwin does not disclose a context for multi-slot dialogs (i.e. what Nguyen teaches) and that Nguyen does not teach/teaches away from object types of “a person, a place or a message” (i.e. what Baldwin teaches) and as such, argues that it would not be obvious to modify Baldwin with Nguyen, and further that if Baldwin was modified in view of Nguyen, the claimed invention would not be met.

Response
Examiner respectfully disagrees. 

Nguyen discloses implementing a multi slot dialog system with an object-oriented programing (OOP) language including the use of at least slot objects and dialog objects, where the objects include values/objects provided in a user’s input (para. [0063]-[0064]) to the system, when the input include at least first and second inputs providing place “Boston” as the value for the departure airport slot/object in the first input and place “San Francisco” as the value for the destination airport slot (para. [0048]) in the second input. 
In response to Appellant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with Baldwin because Nguyen describes a more intuitive and rapid manner of capturing information from a user needed to process the user’s input (para. [0011]-[0012]), where an effective and a rapid manner of obtaining information provides an 
Also, in response to appellant's argument that it would have been obvious to one of ordinary skill in the art to modify Baldwin with Nguyen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of the references would have suggested claim 1 as provided in the rejection and as argued herein.
 Therefore, Examiner maintains that Claim 1 as well as similar independent claims 16 and 18 are taught by Baldwin in view of Nguyen.

2). 35 U.S.C. 103 rejection of independent Claims 16 and 18 with references Baldwin and Nguyen
         a) Argument (Brief, pg. 5, fifth para. – pg. 6, fourth para.)
Appellant argues that Baldwin does not distinguish between an “object type” and an “attribute”, and that there is no reasonable rationale for modifying Baldwin to use OOP objects and that if Baldwin were modified with Nguyen, Baldwin would have features described in Nguyen and not its innate object types of a person, a place or a message.

Response
          Examiner respectfully disagrees. 
         As presented above, Baldwin discloses first object “Seattle” of type Place and second object “Portland” also of type Place (i.e. city names), and as a result, the claimed “object types” (para. [0037]). Baldwin further discloses using the proximity between Portland, Oregon and Seattle, Washington in analyzing the user’s first and second inputs, corresponding to a determination of the location values (i.e. a necessary attribute in determining proximity) of Portland and Seattle, and as a result attributes/location values of both of Portland and Seattle (see Final Rejection, 7/6/2020, pg. 10 and 11). 
        Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of the references would have suggested claims 16 and 18 as provided in the rejection and as argued herein.    
         Therefore, Examiner maintains that Baldwin distinguishes between an “object type” and an “attribute”, and Claims 16 and 18 are taught by Baldwin with Nguyen.

35 U.S.C. 103 rejection of dependent Claim 2 with references Baldwin and Nguyen
            Argument (Brief, pg. 6, fifth para. – pg. 7, third para.)
Appellant argues that Baldwin does not disclose object types and that any of the methods associated with contexts described in Baldwin are not because of a recognized first object type, and as such, argues that Baldwin does not disclose “the step of associating a plurality of methods with the first object based upon said step b)”.

           Response
Examiner respectfully disagrees. 
As provided above, Baldwin resolves a user input into at least: one task (“sure” option” or more than one task (“pretty sure” option”) where the resolution is used in generating responses to the user input (para. [0048]; para. [0051]). A resolution of the input/first object into more than one task correspond to Appellant’s claimed “plurality of methods”. 
Baldwin discloses its system generating one or more explicit hypotheses of a user's intent when the user’s utterance contains all information (i.e. contextual signifiers/qualifiers) needed to complete a request or task (para. [0048]; para. [0051]) including receiving the first user input “what’s the weather in Seattle” that includes the first object/context “Seattle” and the system attempting to disambiguate between possibilities in the user input (para. [0037]) as well as receiving ambiguous input "Route <indecipherable>; Chicago <indecipherable>; here," (para. [0030]) that includes origin and destination objects/contexts “Chicago” and the user’s “present location”, the step of associating a plurality of methods with the first object based upon said step b)”.

4). 35 U.S.C. 103 rejection of dependent Claim 6 with references Baldwin and Nguyen
           Argument (Brief, pg. 7, third - fifth para.)
Appellant argues that in Baldwin, weather is the active context and not the second object which must be type person, place or message, and as such, argues that Baldwin fails to disclose limitations “h) recognizing the second object’s status as active” and “the computer performing the command on the second object based upon the object’s status as active.”
           Response
Examiner respectfully disagrees. 
As described above, Appellant’s original disclosure describes the name of a city as an object type (pg. 36, para. [0170]).
Baldwin discloses receiving second user input “and Portland?” subsequent to first utterance “what’s the weather in Seattle”, where the system determines second object Portland is active based on the proximity between Portland, Oreg. and Seattle, Wash, and returning a weather report for Portland, Oregon (para. [0037]), and as a result, limitation “h) recognizing the second object’s status as active” and “the computer performing the command on the second object based upon the object’s status as active.”, where Baldwin explicitly describes inferring multiple contextual signifiers and qualifiers input (para. [0029]; para. [0048]; para. [0051]) from the user input (i.e. 

5). 35 U.S.C. 103 rejection of dependent Claim 13 with references Baldwin and Nguyen
           Argument (Brief, pg. 7, third - fifth para.)
Appellant argues that Baldwin cannot disclose steps (d) and (g) of claim 1 if claim 13 recites limitation “wherein the first object is a place” (i.e. the first object is object type place and the second object is a place, person or message).

           Response
Examiner respectfully disagrees. 
Appellant’s original disclosure describes a “Stack” as a set of frequently accessed objects (see Appellant’s figure 4, element 70) or frequently manipulated objects (see Appellant’s pg. 38-39, para. [0200])
As described above, Baldwin discloses first contextual signifier/context/object “Seattle” (para. [0037]; para. [0048]; para. [0051]) i.e. a place, corresponding to “wherein the first object is a place”. as required by claim 13.
Baldwin also discloses “d) recognizing a second input from the human as a second object having a second object type wherein the second object type is a person, a place, or a message” in the form of recognizing city object “Portland” in second input “and Portland?” (para. [0037]). 
Baldwin further discloses storing the identified contexts in context stacks (para. [0039], claim 2) and accumulating recently used contexts and user input requests in a , corresponding to “e) storing the first object and the second object in a stack” as required in claim 1.
 Baldwin also discloses receiving additional command "What time does the game start?", where the system provides results based on performing a search for sports events with teams from Seattle and/or Portland (para. [0037]), corresponding to “f) receiving a command at the computer” and “g) the computer performing the command on one of the first object and the second object based upon the first or second object being stored in the stack”. 
Therefore, since Baldwin discloses the use of first contextual signifier/context/object “Seattle”, Baldwin discloses “wherein the first object is a place” as required for claim 13.
           Nguyen further discloses first and second objects that are object-oriented programming (OOP) objects (para. [0048]; para. [0063]-[0064]).
         Therefore, the combination of Baldwin and Nguyen discloses the limitations of claims 1 and 13, even in the situation where the first object is a place” as required by claim 13.

6). 35 U.S.C. 103 rejection of dependent Claim 24 with references Baldwin and Nguyen
           Argument (Brief, pg. 8, second para.)
Appellant argues that person object “Rich Kennewick” identified in para. [0039] of Baldwin is not stored with a second object in a stack (claim 1, element (e)) and Baldwin does not disclose performing the command on one of the first and the second object claim 1, element (g)) and as such, argues that Baldwin does not disclose “wherein the first object is object type person” as required by claim 24 (i.e. the first object is object type person and the second object is object type person, place or message).

            Response
Examiner respectfully disagrees. 
Appellant’s original disclosure describes a contact as a person object (pg. 33, para. [0134; para. [0137]).
Baldwin discloses receiving user command "Please call Rich Kennewick on his cell phone” (para. [0039]), establishing person name “Rich Kennewick” as signifier/context/qualifier information needed to complete a request or task (see para. [0048]; para. [0051]) by returning a response corresponding to “Rich Kennewick”, and as a result, limitation “wherein the first object is object type person” as required by claim 24.
Baldwin discloses receiving second input “and Portland” (para. [0037]) with second object “Portland” inferred
 Baldwin further discloses storing the contexts in context stacks (para. [0039], claim 2), as well as accumulating recently used contexts and user input requests in shared knowledge (para. [0043]; claim 2), corresponding to “e) storing the first object and the second object in a stack”.
Baldwin further discloses receiving additional command "What time does the game start?", where the system provides results based on performing a search for g) the computer performing the command on one of the first object and the second object based upon the first or second object being stored in the stack” since the result/response to the command is based on at least stored context “Portland”. 
Therefore, even if the first object is of a type person (in this case, “Rich Kennewick”), Baldwin discloses storing contexts in a knowledge bases/stack as required by element (e) of Claim 1, as well as also disclosing storing second object of type place (in this case, “Portland”), as well as returning results for sports teams in Seattle and Portland corresponding to received command “What time does the game start?” i.e. limitations “f) receiving a command at the computer; and g) the computer performing the command on one of the first object and the second object based upon the first or second object being stored in the stack, and as a result, Baldwin discloses Claim 24.
           Nguyen further discloses first and second objects that are object-oriented programming (OOP) objects (para. [0048]; para. [0063]-[0064]).
         Therefore, the combination of Baldwin and Nguyen discloses the limitations of claims 1 and 24, even in the situation where the first object is object type person” as required by claim 24.

7). 35 U.S.C. 103 rejection of dependent Claims 26 and 28 with references Baldwin and Nguyen
           Argument (Brief, pg. 8, third para. – pg. 9, third para)            
           Appellant argues that contact “Rich Kennewick” is not designated as the current focus (i.e. limitation “c) in response to said step b), designating the first object as a current focus object;“ of claim 16) because the user utterance “Please call Rich Kennewick on his cell phone” explicitly commands to call the contact and Baldwin does not disclose “the computer resolving the underspecified command from the user based upon the first object being in the stack“ (i.e. element (f) of claim 16), and that Baldwin does not disclose limitations “e) storing the first object and the second object in a stack” ; and “g) the computer resolving the underspecified command from the user based upon the first object being in the stack” as recited in Claim 18, and as such, argues that Baldwin fails to disclose “wherein the first object is object type person” as recited in instant claims 26 and 28 (i.e. the first object is object type person and the second object is object type person, place or message).

Response
            Examiner respectfully disagrees. 
Appellant’s original disclosure describes a contact as a person object (pg. 33, para. [0134; para. [0137]).
            Baldwin discloses receiving user command "Please call Rich Kennewick on his cell phone” (para. [0039]), establishing person name “Rich Kennewick” as wherein the first object is object type person” as required by claim 26 and 28. 
         Baldwin as described above for claim 1 discloses the use of signifier/context/qualifier/object type “Seattle” as an object type i.e. the second object of type place (para. [0037]) in light of the first object now being an object type person.
         Baldwin further discloses storing the identified contexts in context stacks (para. [0039], claim 2) and accumulating recently used contexts and user input requests in a shared knowledge base (para. [0041]; [0043]; claim 2), where Baldwin’s shared knowledge base of frequently accessed tasks correspond to the stack, and as a result, limitation “(e) storing the first object and the second object in a stack” as required.by claim 18.
         Baldwin further discloses selecting a context domain when the input is unambiguous (i.e. the current/active focus) like input "Please call Rich Kennewick on his cell phone” prior to receiving a subsequent input command “No, play the Louis Armstrong version of Body and Soul from my iPod," (para. [0039]), corresponding to limitation “c) in response to said step b), designating the first object as a current focus object;“ as required by claim 16. 
         Baldwin also discloses where if the subsequent command received as the conversation progresses contains insufficient information to complete a request or task (i.e. is an underspecified command), information from the shared knowledge/stack is used to infer missing information (i.e. previous contexts in context stack) so that a (f) the computer resolving the underspecified command from the user based upon the first object being in the stack” as required by claim 16 and “g) the computer resolving the underspecified command from the user based upon the first object being in the stack” as required by claim 18.
        Nguyen further discloses first and second objects that are object-oriented programming (OOP) objects (para. [0048]; para. [0063]-[0064]).
         Therefore, the combination of Baldwin and Nguyen discloses the limitations of claims 16, 18, 26 and claim 28, even in the situation where the first object is object type person” as required by claims 26 and 28

8). 35 U.S.C. 103 rejection of dependent Claim 4 with references Baldwin, Nguyen and Basir
           Argument (Brief, pg. 9, fourth - fifth para.)            
           Appellant argues that everything in Baldwin and Nguyen is about receiving and interpreting audible speech from a human user and that Baldwin does not disclose any application in which the computer could receive an email from a user, and as such, it would not be obvious to modify Baldwin so that the communication from the user to the computer is email instead of voice, and as such, argues that Basir fails to disclose limitation “receiving and parsing an email” as recited in claim 4.
Response
Examiner respectfully disagrees. it is noted that the features upon which Appellant relies (i.e., “any application in which the computer could receive an email from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, Basir discloses a driver of a car using “audible speech” to dictate and compose email messages to be sent to a recipient (para. [0033]), consistent with the manner (using speech) in which Baldwin and Nguyen receives input from a user, as well as also disclosing parsing of received emails (para. [0069]; para. [0120]), and as such, limitation “receiving and parsing an email” as required in claim 4.

9). 35 U.S.C. 103 rejection of dependent Claim 20 with references Baldwin, Nguyen and Zhang (US PGPUB 2007/0005206)
           Argument (Brief, pg. 9, sixth para – pg. 10, third para.)            
          Appellant argues that the user speaking a name and a number does not disclose defining a first input as an object, nor that the system recognizes that the user has done so, and as such, argues that Zhang fails to disclose “wherein said step b) includes the step of recognizing that the user has explicitly defined the first input as an object”
  Response
             Examiner respectfully disagrees. 
            As noted in the previous board decision in the instant application (12/18/17, pg. 8, second para.), Baldwin discloses objects, where Zhang’s system using explicitly defined user enrolled names/objects in voice enabled dialing tasks (para. [0066]) corresponds to “recognizing that the user has explicitly defined the first input as an object” since provision of such enrolled names by the user enables voice dialing by Zhang’s system. 

10). 35 U.S.C. 103 rejection of dependent Claim 23 with references Baldwin, Nguyen and Byrne
           Argument (Brief, pg. 9, sixth para – pg. 10, third para.)            
          Appellant argues that when a user says “forget it” in reference Byrne, this causes the system to move to a neutral domain and is not a command to forget the first object, and as such, argues that Byrne fails to disclose limitation “h) receiving a command to forget the first object”

 Response
             Examiner respectfully disagrees. 
             Byrne discloses a user providing input to an interactive voice user interface including input of commands such as “look up my local weather” or the user inputting the zip code of a city in retrieving weather information (para. [0330]; para. [0331]; para. [0334]) corresponding to receiving input of type place (i.e. having place attributes as defined by Appellant’s disclosure) as well as receiving a user’s command “forget it” (para. [0135]; para. [0137]) to forget an initial command and move on, corresponding to limitation “h) receiving a command to forget the first object” since forgetting an initial command involves forgetting the command and the objects contained in the command. 

35 U.S.C. 103 rejection of dependent Claim 25 with references Baldwin, Nguyen and Van Os
           Argument (Brief, pg. 11, first - second para.)            
          Appellant argues that Van Os describes the ability to give commands to send a message, but that the message is not an object, and further that the references would not disclose or suggest that the message would be stored in a stack (as required by  step (e) of claim 1) or performing a command on the message or the person based upon the message or person being stored in the stack (as required by step (g) of claim 1), and as such, argues that Van Os fails to disclose limitation “wherein the second object is object type message.” as required by claim 25 (i.e. the first object is type person and the second object type is of type message).

Response
             Examiner respectfully disagrees. 
 Baldwin already discloses receiving user command "Please call Rich Kennewick on his cell phone” (para. [0039]), establishing person name “Rich Kennewick” as signifier/context/qualifier information needed to complete a request or task (see para. [0048]; para. [0051]) by returning a response corresponding to “Rich Kennewick”, and as a result, limitation “wherein the first object is object type person” as required by claim 24.
          Baldwin is already established above as teaching storing person “Rich Kennewick in a knowledge base/stack (para. [0039]; para. [0041]; [0043]; claim 2), and as a result, e) storing the first object ” as required by claim 1.     
           Van Os also discloses the user issuing a voice command (para. [0037]) to select an element of interest “this mail message” (para. [0038]), corresponding to limitation “wherein the second object is object type message.”” as required by claim 25.      
          Van Os discloses a knowledge base/stack of frequently used commands storing the received voice commands (para. [0053]-[0054]), and as a result, limitation “e) storing second object in a stack” as required by claim 1.
          Van Os further discloses the user issuing underspecified command "email this to John" (para. [0046]), where term underspecified portion “this” refers to the selected element of interest “this mail message” (para. [0036]; para. [0038]) and is resolved by the system performing the action of emailing the selected element of interest (para. [0046]), and corresponding to limitation “(f) f) receiving a command at the computer” and the argued limitation “(g) the computer performing the command on one of the first object and the second object based upon the first or second object being stored in the stack” as required by claim 1.
          Nguyen further discloses first and second objects that are object-oriented programming (OOP) objects (para. [0048]; para. [0063]-[0064]).
          Therefore, the combination of Baldwin, Nguyen and Van Os discloses the limitations of claim 1 and claim 25, even in the situation where “the second object is object type message.” as required by claim 25.

35 U.S.C. 103 rejection of dependent Claim 27 with references Baldwin, Nguyen and Van Os
           Argument (Brief, pg. 11, third para.)            
          Appellant argues that the message described in Van Os is not an object and that when combined, the references would not disclose limitations (c) and (f) of claim 16 from which claim 27 depends when the first object is object type message and as such, argues that Van Os fails to disclose limitations recited in claim 27 (i.e. the first object is type message and the second object is type person, place or message).
          
Response
             Examiner respectfully disagrees. 
             Van Os discloses the user issuing a voice command (para. [0037]) to select an element of interest “this mail message” (para. [0038]), corresponding to limitation “wherein the first object is object type message” as required by claim 27.
           Van Os also discloses where the selected element of interest is the “currently active element” (para. [0036]) i.e. the current focus object, corresponding to limitations “c) in response to said step b), designating the first object as a current focus object;” as required in claim 16.
          Van Os further discloses the user issuing underspecified command "email this to John" (para. [0046]), where term underspecified portion “this” refers to the selected element of interest “this mail message” (para. [0036]; para. [0038]) i.e. the first object, and is resolved by the system performing the action of emailing the selected element of interest (para. [0046]), and corresponding to limitation “f) the computer resolving the underspecified command from the user based upon the object being the current focus object” as required in claim 16, and as such, Examiner maintains that Van Os discloses “wherein the first object is object type message”.
         Nguyen further discloses first and second objects that are object-oriented programming (OOP) objects (para. [0048]; para. [0063]-[0064]).
         Therefore, the combination of Baldwin, Nguyen and Van Os discloses the limitations of claims 16 and claim 27, even in the situation where the first object is object type message” as required by claim 27

13). 35 U.S.C. 103 rejection of dependent Claim 29 with references Baldwin, Nguyen and Van Os
           Argument (Brief, pg. 12, first para.)            
          Appellant argues that the message described in Van Os is not an object and that when combined, the references would not disclose limitation (e) and (g) of claim 18 from which claim 29 depends when the first object is object type person as required by claim 28 and when the second object is object type message and as such, argues that Van Os fails to disclose limitation “wherein the second object is object type message” as recited in claim 29. 

          Response
          Examiner respectfully disagrees. 
          Baldwin discloses receiving user command "Please call Rich Kennewick on his cell phone” prior to receiving a subsequent command (para. [0039]), establishing person the first object is object type person” as required by claims 28 from which claim 29 depends. 
         Baldwin also discloses storing the identified contexts in context stacks (para. [0039], claim 2) and accumulating recently used contexts and user input requests in a shared knowledge base (para. [0041]; [0043]; claim 2), where Baldwin’s shared knowledge base of frequently accessed tasks correspond to the stack, and as a result, limitation, corresponding to “storing the first object ” in light of the second object now being of object type message. as required by claim 1.
          Baldwin further discloses that if a subsequent command received as the conversation progresses contains insufficient information to complete a request or task (i.e. is an underspecified command), information from the shared knowledge/stack is used to infer/resolve missing information (i.e. previous contexts in context stack) so that a response is obtained for the underspecified command (para. [0047]; para. [0049]; claim 2), corresponding to limitations “f) receiving at the computer an underspecified command from the user” and argued limitation “g) the computer resolving the underspecified command from the user based upon the first object being in the stack” as required by claim 18.
          Van Os discloses the user issuing a voice command (para. [0037]) to select an element of interest “this mail message” (para. [0038]), corresponding to limitation “wherein the second object is object type message” as required by claim 29.        
“this mail message” in a stack i.e. limitation ”storing 
          Nguyen further discloses first and second objects that are object-oriented programming (OOP) objects (para. [0048]; para. [0063]-[0064]).
          Therefore, the combination of Baldwin, Nguyen and Van Os discloses the limitations of claims 18, 28 and claim 29, even in the situation where “the first object is object type person” as required by claim 28 and “the second object is object type message.” as required by claim 25

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        
Conferees:
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires